Per Curiam:
This court has jurisdiction of the appeal. (People v. Fowler, 166 App. Div. 605.) The evidence was sufficient to warrant *601the court in adjudging that it is for the welfare of the defendant that she be placed in a reformatory. (Consolidation Act [Laws of 1882, chap. 410], § 1466, subd. 1, as amd. by Laws of 1886, chap. 353; Laws of 1903, chap. 436; Laws of 1904, chap. 537, and Laws of 1914, chap. 445; Greater N". Y". Charter [Laws of 1897, chap. 378; Laws of 1901, chap. 466], §§ 1608, 1609, 1610.)
The judgment of the Court of Special Sessions of the City of New York, rendered in that part thereof designated by law as the Children’s Court in Kings county, should he affirmed.
Jenks, P. J., Carr, Stapleton, Mills and Putnam, JJ., concurred. .
Judgment of conviction of the Court of Special Sessions of the City of New York, rendered in that part thereof designated by law as the Children’s Court in Kings county, affirmed.